DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on March 30, 2022.
Claims 1, 7, and 13 have been amended.
Claims 1-18 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the amended independent claims are eligible. Remarks at 9-12. Applicant asserts that the claims “recite features that are not merely performed on a computer, but rather features that are intrinsically tied to the use of computing technology.” Remarks at 11. However, the claims are merely using a computer/technology as a tool to implement a business process. Regarding the public encryption key, it’s being used for its intended purpose and does not improve the claimed technology. A general purpose computer may be programmed to perform the claimed invention. Therefore, the rejection has been maintained. 
	Regarding the rejection under 35 U.S.C. 103, the rejection has been withdrawn in light of Applicant’s amendments. Although the limitations and concepts are known in the art, the claims as a whole are not obvious.  



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claims 1, 7, and 13: “performing a netting operation to determine a net asset amount for each of the plurality of parties” 
Claims 1, 7, and 13: “including acting as an agent for one or more of the plurality of clients included as one or more of the plurality of parties for transferring the net asset amount to a respective custodial account, and sending one or more messages to atomically effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.” 
Claims 3, 9, and 15: “sending one or more messages to the Value Unit Repository (VUR) to effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties”



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with regard to claims 1-6, which recite a method and, therefore, are directed to the statutory category of process. 
Yes, with regard to claims 7-12, which recite a computer program product comprising a non-transitory computer readable medium and, therefore, are directed to the statutory class of manufacture.
Yes, with regard to claims 13-18, which recite a system and, therefore, are directed to the statutory class of machine.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	 A computer-implemented method, executed on a computing device and configured to effectuate a clearing platform, the computer-implemented method comprising: 
enabling agent functionality for the clearing platform for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of respective custodial accounts of the plurality of clients defined therein; 
receiving a plurality of matched orders concerning a plurality of parties, wherein the plurality of matched orders are digitally signed, thus defining a batch of matched orders; and 
effectuating the clearing of the batch of matched orders including: 
confirming one or more of an origin and an integrity of the digitally-signed matched orders including using a public encryption key of a party associated with the digitally signed matched order to confirm one or more of the origin and the integrity of the digitally signed matched order;
performing a netting operation to determine a net asset amount for each of the plurality of parties, and 
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties, including acting as an agent for one or more of the plurality of clients included as one or more of the plurality of parties for transferring the net asset amount to a respective custodial account, and sending one or more messages to atomically effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

2. 	The computer-implemented method of claim 1 wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

3. 	The computer-implemented method of claim 1 wherein effectuating the clearing of the batch of matched orders further includes: 
sending one or more messages to the Value Unit Repository (VUR) to effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

4. 	The computer-implemented method of claim 1 further comprising: interfacing with an Electronic Communications Network (ECN).

5. 	The computer-implemented method of claim 1 further comprising: interfacing with an Over-The-Counter (OTC) platform.

6. 	The computer-implemented method of claim 1 further comprising: interfacing with a trading platform.

7. 	A computer program product comprising a non- transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
enabling agent functionality for a clearing platform for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of respective custodial accounts of the plurality of clients defined therein; 
receiving a plurality of matched orders concerning a plurality of parties, wherein the plurality of matched orders are digitally signed, thus defining a batch of matched orders; and 
effectuating the clearing of the batch of matched orders including: 
confirming one or more of an origin and an integrity of the digitally-signed matched orders including using a public encryption key of a party associated with the digitally signed matched order to confirm one or more of the origin and the integrity of the digitally signed matched order; 
performing a netting operation to determine a net asset amount for each of the plurality of parties, and 
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties, including acting as an agent for one or more of the plurality of clients included as one or more of the plurality of parties for transferring the net asset amount to a respective custodial account, and sending one or more messages to atomically effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

8. 	The computer program product of claim 7 wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

9. 	The computer program product of claim 7 wherein effectuating the clearing of the batch of matched orders further includes: 
sending one or more messages to the Value Unit Repository (VUR) to effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

10. 	The computer program product of claim 7 further comprising: interfacing with an Electronic Communications Network (ECN).

11. 	The computer program product of claim 7 further comprising: interfacing with an Over-The-Counter (OTC) platform.

12. 	The computer program product of claim 7 further comprising: interfacing with a trading platform.

13. 	A computing system comprising: 
a processor and memory configured to perform operations comprising: 
enabling agent functionality for a clearing platform for a plurality of clients with respect to a Value Unit Repository (VUR) and a plurality of respective custodial accounts of the plurality of clients defined therein; 
receiving a plurality of matched orders concerning a plurality of parties, wherein the plurality of matched orders are digitally signed, thus defining a batch of matched orders; and 
effectuating the clearing of the batch of matched orders including: 
confirming one or more of an origin and an integrity of the digitally-signed matched orders including using a public encryption key of a party associated with the digitally signed matched order to confirm one or more of the origin and the integrity of the digitally signed matched order; 
performing a netting operation to determine a net asset amount for each of the plurality of parties, and 
transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties, including acting as an agent for one or more of the plurality of clients included as one or more of the plurality of parties for transferring the net asset amount to a respective custodial account, and sending one or more messages to atomically effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

14. 	The computing system of claim 13 wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

15. 	The computing system of claim 13 wherein effectuating the clearing of the batch of matched orders further includes: 
sending one or more messages to the Value Unit Repository (VUR) to effectuate transferring the net asset amount for each of the plurality of parties to a custodial account associated with each of the plurality of parties.

16. 	The computing system of claim 13 further comprising: interfacing with an Electronic Communications Network (ECN).

17. 	The computing system of claim 13 further comprising: interfacing with an Over-The-Counter (OTC) platform.

18. 	The computing system of claim 13 further comprising: interfacing with a trading platform.


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a system and method for processing orders. This type of method of organizing human activity is a commercial or legal interaction similar to agreements in the form of contracts, legal obligations, and sales activities, and it is also a fundamental economic practice similar to placing an order based on displayed market information. Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. For example, here, the process is being performed within a programmed computer. The process could otherwise be performed outside of a computer, but a computer is being programmed to automate the transaction. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, limitations that include receiving a plurality of matched orders may be considered to be part of the abstract idea or insignificant extrasolution activity. When viewed as an additional element, these limitations are insignificant extrasolution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept.). Therefore, the claims do not provide an inventive concept. Additionally, the additional elements that are used for performing insignificant extra-solution activity as described above are well understood, routine, and conventional functions. Activities such as data gathering are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

As such, the claims are not patent eligible.



Double Patenting
The non-final rejection mailed December 24, 2020 included several double patenting rejections. In light of the number of rejections and pending amendments in both the instant applications and the other applications, the rejections are maintained, but will be reviewed upon a determination of allowable subject matter.  



Other Relevant Prior Art
van Wingerden, U.S. Patent Application Publication No. 2018/0276661 A1. This reference discusses digitally signing order messages with public keys. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                          





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)